United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0062
Issued: March 19, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 10, 2017 appellant filed a timely appeal from a May 19, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an injury causally
related to the accepted February 9, 2017 employment incident.
FACTUAL HISTORY
On March 22, 2017 appellant filed a traumatic injury claim (Form CA-1) alleging that on
February 9, 2017 he sustained a back injury due to lifting a toolbox while at work. He asserted

1

5 U.S.C. § 8101 et seq.

that he felt a pull in his lower back when he lifted the toolbox.2 Appellant did not stop work. On
the reverse side of the claim form, his immediate supervisor checked a box marked “Yes”
indicating that the claimed injury occurred in the performance of duty.
In an April 5, 2017 e-mail, a coworker indicated that on February 9, 2017 appellant pulled
a toolbox from the back of a van at work. The coworker noted that appellant remarked, while
carrying the toolbox to a jet, that his back hurt.
In a February 14, 2017 report, Dr. Kayvaan Mortazavi, an attending Board-certified family
practitioner, noted that appellant reported sustaining injury due to lifting a toolbox weighing
approximately 40 pounds on February 9, 2017. Appellant complained of experiencing lower
lumbar pain (without leg pain) after the incident. Dr. Mortazavi detailed physical examination
findings, noting lumbar pain upon palpation, positive straight leg raise test on the left, and
decreased range of motion of the back. He diagnosed low back strain and recommended work
restrictions, including lifting no more than 20 pounds. Dr. Mortazavi referred appellant for
physical therapy.
In an April 14, 2017 development letter, OWCP requested that appellant submit additional
evidence in support of his claim, including a physician’s opinion supported by a medical
explanation as to how the reported employment incident caused or aggravated a medical condition.
It afforded him 30 days to provide such evidence.
Appellant submitted a March 29, 2017 report of Dr. Mortazavi which contained a history
of injury similar to that contained in his February 14, 2017 report. Dr. Mortazavi reported the
findings of his March 29, 2017 physical examination and again diagnosed low back strain.
By decision dated May 19, 2017, OWCP denied appellant’s claim for a February 9, 2017
work injury. It found that he established the occurrence of a February 9, 2017 employment
incident in the form of lifting a toolbox while at work. However, OWCP further found that
appellant failed to submit medical evidence sufficient to establish causal relationship between a
diagnosed medical condition and the accepted February 9, 2017 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability or specific condition for which compensation is claimed is causally related

2

Appellant indicated that he then started to feel stiffness in his back, and that the stiffness went away after a few
minutes. However, he started to experience stiffness and pain in his back later in the day.
3

See supra note 1.

2

to the employment injury.4 These are the essential elements of each compensation claim regardless
of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, an employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged.6 Second, an employee must submit evidence, in the form
of medical evidence, to establish that the employment incident caused a personal injury.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.8
ANALYSIS
Appellant alleged that he sustained a back injury due to lifting a toolbox at work on
February 9, 2017. By decision dated May 19, 2017, OWCP denied his claim for a work injury. It
found that appellant established the occurrence of a February 9, 2017 employment incident, but
found that he failed to submit medical evidence sufficient to establish causal relationship between
a diagnosed medical condition and the accepted employment incident.
Appellant submitted a February 14, 2017 report in which Dr. Mortazavi noted that he
reported sustaining injury due to lifting a toolbox weighing approximately 40 pounds on
February 9, 2017. Dr. Mortazavi detailed physical examination findings, noting lumbar pain upon
palpation, positive straight leg raise test on the left, and decreased range of motion of the back. He
diagnosed low back strain and recommended work restrictions, including lifting no more than 20
pounds. In a March 29, 2017 report, Dr. Mortazavi provided a history of injury similar that
contained in his February 14, 2017 report. He reported the findings of his March 29, 2017 physical
examination and again diagnosed low back strain.
The Board finds that the submission of these reports fails to establish appellant’s claim for
a February 9, 2017 work injury because they provide no probative value regarding this mater given
4

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

5

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989). A traumatic injury refers to injury caused
by a specific event or incident or series of incidents occurring within a single workday or work shift whereas an
occupational disease refers to an injury produced by employment factors which occur or are present over a period longer
than a single workday or work shift. 20 C.F.R. § 10.5 (q), (ee); Brady L. Fowler, 44 ECAB 343, 351 (1992).
6

Julie B. Hawkins, 38 ECAB 393 (1987).

7

John J. Carlone, 41 ECAB 354 (1989).

8

See I.J., 59 ECAB 408 (2008); Donna Faye Cardwell, 41 ECAB 730 (1990).

3

their lack of an opinion on the cause of the medical condition diagnosed in the reports. The Board
has held that medical evidence which does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship.9 OWCP provided appellant an
opportunity to submit evidence which would support his claim for a February 9, 2017 work injury,
but he failed to submit such evidence.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury
causally related to a February 9, 2017 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the May 19, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 19, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

See Charles H. Tomaszewski, 39 ECAB 461 (1988).

4

